Citation Nr: 0706088	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  04-31 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for heart disability.

3.  Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1967 and from October 1977 to June 1999.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The veteran presented testimony at a hearing at the RO 
chaired by the undersigned Veterans Law Judge in October 
2006.  A transcript of the hearing is associated with the 
claims file.

The issues of entitlement to service connection for a right 
shoulder disorder and heart disease are addressed in the 
REMAND that follows the order section of this decision.


FINDING OF FACT

Hypertension was not present in service or within one year of 
separation from service, and is not etiologically related to 
service. 




CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active duty 
and is not presumed to have been so incurred or aggravated.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for hypertension.  
The Board will initially discuss certain preliminary matters, 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
mailed in October 2003, after its initial adjudication of the 
claim.  Following the provision of the required notice and 
the completion of all indicated development of the record, 
the RO readjudicated the veteran's claim in August 2004.  
There is no indication or reason to believe that the ultimate 
decision of the RO on the merits of the claim would have been 
different had VCAA notice been provided before the initial 
adjudication of the claim. 

Although the originating agency did not specifically request 
the veteran to submit all pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and request him to submit such evidence or provide 
VA with the information and any authorization necessary for 
VA to obtain the evidence on his behalf.  Therefore, the 
Board believes that the veteran was on notice of the fact 
that he should submit any pertinent evidence in his 
possession. 

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for service connection for the claimed 
hypertension, the Board finds that there is no prejudice to 
him in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection is 
not warranted for hypertension.  Consequently, no disability 
rating or effective date will be assigned, so the failure to 
provide notice with respect to those elements of the claim 
was no more than harmless error.

The Board also notes that service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claim.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where a veteran served continuously for 90 days or more 
during a period of war or after December 31, 1946, and 
cardiovascular-renal disease, including hypertension, (this 
term applies to combination involvement of the type of 
arteriosclerosis, nephritis, and organic heart disease, and 
since hypertension is an early symptom long preceding the 
development of those diseases in their more obvious forms, a 
disabling hypertension within the 1-year period will be given 
the same benefit of service connection as any of the chronic 
diseases listed) becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.

The Board notes that in order for hypertension to be 
considered manifested to a compensable degree, the evidence 
must show diastolic pressure of predominantly 100 or more, 
or; systolic pressure of 160 or more, or; minimum evaluation 
for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 
(2006).  See also the Court's discussion of this subject in 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Hypertension is defined for VA rating purposes as diastolic 
blood pressure that is predominantly 90mm. or greater.  
Hypertension must be confirmed by readings taken two or more 
times on at least three different days.  38 C.F.R. § 4.104, 
Diagnostic Code 7101.

Service medical records show the following blood pressure 
readings:

March 1979		120/76
June 1989		120/62
June 1980		122/74
October 1989		122/76
June 1981		98/66
November 1989	122/86
March 1983		120/82
April 1991		120/80
September 1983	114/56
April 1991		126/80
February 1986	122/70
April 1991		130/80
February 1986	128/66
March 1993		110/80
February 1987	112/70
April 1993		118/82
November 1987	108/76
June 1993		114/76
January 1988		100/60
August 1994		100/56
July 1988		110/70
August 1994		110/80
September 1988	100/56
November 1995	111/86
November 1988	110/64
April 1998		145/84
November 1988	110/62
September 1998	139/82
November 1988	112/72
February 1999	127/83
November 1988	120/70
September 1998	139/86
November 1988	122/86


None of the diastolic pressure readings recorded in service 
is 90 or above.  Service medical records contain no diagnosis 
of hypertension, nor do they contain any reference to high 
blood pressure or medications associated with high blood 
pressure.  The service separation examination report contains 
normal clinical findings for the heart and vascular system.  
Indeed, in the report of medical history at separation, the 
veteran reported that he had no history of high blood 
pressure.  

Although the post-service medical evidence of record shows 
that the veteran currently has a diagnosis of hypertension, 
there is no post-service medical evidence of such a 
diagnosis, or of blood pressure readings consistent with such 
a diagnosis until 2001, more than one year after the 
veteran's discharge from service.  A VA outpatient treatment 
report dated in July 2000, approximately one year after 
separation shows a blood pressure reading of 107/74.  In 
September 2000, it was 128/74.  There is also no medical 
opinion that purports to relate the current hypertension to 
the veteran's military service.  

In essence, the evidence of a nexus between the veteran's 
current hypertension and his military service is limited to 
the veteran's own statements, and those of his spouse.  This 
is not competent evidence of the alleged nexus since 
laypersons are not qualified to render an opinion concerning 
medical diagnosis or causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Accordingly, the Board must 
conclude that the preponderance of the evidence is against 
the claim, and service connection for hypertension is not in 
order.


ORDER

Entitlement to service connection for hypertension is denied.


REMAND

The service medical records show that the veteran was treated 
on January 26, 1988, at the U.S. Army Health Clinic at Fort 
Sheridan, Illinois, for a complaint of a "possible pulled 
muscle" in the right shoulder.  The diagnosis was muscle 
strain.  The veteran has a current diagnosis of a mild 
osteogenic bone lesion on the right humeral neck.  The record 
does not contain a nexus opinion with respect to this issue.  

Service medical records also show that the veteran had 
abnormal electrocardiogram results in September 1998 and 
February 1999, with a possible lateral infarct noted.  Recent 
VA outpatient treatment records show a questioned diagnosis 
of coronary artery disease.  

VA is required to obtain an examination or opinion if the 
evidence of record contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability and establishes that the veteran 
suffered an injury or disease in service, indicates that the 
claimed disability or symptoms may be associated with the 
established injury or disease in service or with another 
service-connected disability, but does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  See 38 C.F.R. § 3.159(c)(4); see also Charles v. 
Principi, 16 Vet. App. 370 (2002).

As there is evidence of current disabilities of the heart and 
right shoulder that may be related to injury or disease noted 
in service, a nexus opinion is deemed necessary to decide the 
claims of entitlement to service connection for a heart 
disability and a right shoulder disability.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to provide 
any pertinent evidence in his possession 
and any outstanding medical records 
pertaining to treatment or evaluation of 
his right shoulder disability and heart 
disease since his discharge from service 
or the identifying information and any 
necessary authorization to enable the VA 
to obtain such records on his behalf.   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the outstanding 
evidence.

3.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
nature and etiology of his right shoulder 
disability.  The claims folder must be 
made available to and reviewed by the 
examiner.  All indicated studies should be 
performed.  

The examiner should provide all currently 
supported diagnoses pertaining to the 
right shoulder, and should provide an 
opinion with respect to each such disorder 
as to whether there is at least a 50 
percent likelihood that the disorder is 
related to the veteran's military service.  
The examiner must also provide the 
rationale for each opinion expressed.  

4.  The veteran also should be afforded an 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any current heart 
disease.  The claims folder must be made 
available to and reviewed by the examiner.  
All indicated studies should be performed.  

The examiner should provide all currently 
supported diagnoses pertaining to the 
heart, and should provide an opinion with 
respect to each such disorder as to 
whether there is at least a 50 percent 
likelihood that the disorder is related to 
the veteran's military service.  The 
examiner must also provide the rationale 
for each opinion expressed.  

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate these two issues.  If any 
benefit sought on appeal is not granted to 
the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


